DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 9 March 2022 have been fully considered.
The rejections under section 103 are withdrawn in light of amendment.  The rejections under section 101 are maintained.
Applicant argues that the claimed tokenizing cannot be practically performed in the human mind.  Examiner respectfully disagrees.  Tokenizing is the act of breaking a string of text into its constituent words.  For example, given the string “The dog caught the ball.”, I can mentally tokenize the string by noting that it contains the substrings “The”, “dog”, “caught”, “the”, and “ball”.  Therefore tokenizing as claimed recites a judicial exception.
Applicant argues that forming reduced sets is a technical improvement that integrates the judicial exception into a practical application.  Examiner respectfully disagrees.  Less data to process is quicker and requires less storage whether they are paper records being processed mentally or electronic records being processed by a computer.  Furthermore, any purported improvement comes from steps which have been identified as judicial exceptions, and a judicial exception cannot provide the improvement.  See MPEP § 2106.05(a).
Applicant argues that the claimed invention is an improvement by “reducing human effort.”  Examiner respectfully disagrees.  That the invention could be described this way is a clear indication that the computer is merely being used as a tool.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per claims 1, 8, and 15:
The limitation of “extracting, by applying a classification machine-learning model to the set of digital content, core content from each digital content item in the set of digital content,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “extracting” in the context of this claim encompasses a person forming a judgment as to what portions of the document are core and what are not.
The limitation of “generating a first reduced set of digital content that includes the extracted core content from each digital content item in the set of digital content and omits additional content identified as non-core content,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses a person writing down the portion of the document that is identified as core content.
The limitation of “generating a second reduced set of digital content by removing, from the first reduced set of digital content, a first digital content item based on an insufficient match between the one or more keywords and a portion of the core content in the first digital content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses a person forming a judgment as to whether the core content sufficiently matches the keywords and writing down the portions that do.
The limitation of “tokenzing (i) a second digital content item in the second reduced set of digital content and (ii) a third digital content item in the second reduced set of digital content,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses a person keeping a tally of words in the respective digital content items using pen and paper.
The limitation of “determining an amount of duplicate data between the tokenized second digital content item in the second reduced set of digital content and the tokenized third digital content item in the second reduced set of digital content,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a person comparing the tally of words in one document to another and forming a judgment as to whether each document has a similar count of various words.
The limitation of “modifying the second reduced set of digital content by removing the second digital content item from the second reduced set of digital content based on the amount of duplicate data exceeding a threshold amount,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses a person crossing an entry off a list using pen and paper.
The limitation of “determining, by applying a content-attribute machine-learning model to each digital content item in the modified set of digital content, a content attribute based on a respective portion of the core content in each digital content item in the modified set of digital content,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a person forming a judgment as to what is to be analyzed.
The limitation of “selecting, as the result set of digital content, a subset of digital content from the modified set of digital content, wherein the subset of digital content is selected based on the content attribute determined for the each digital content item in the modified set of digital content,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses a person performing an analysis of documents, and noting documents that satisfy a criteria using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  
The claims recite the additional limitation “obtaining, via the network interface device and from the search computing device, a set of digital content, each digital content item in the set of digital content including one or more keywords.”  “Obtaining” is recited at a high level of generality (i.e., as a generic computer function of retrieving data), such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite the additional limitation “causing the network interface device to transmit a message configured for providing the client device with access to the result set of digital content.”  “Transmitting” is recited at a high level of generality (i.e., as a generic computer function of transmitting data), such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

In claims 2, 9, and 16, the “obtaining,” “matching,” “identifying,” and “determining” limitations each, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” encompasses a person reading, “matching” encompasses a person correlating, “identifying” encompasses a person reading, and “determining” encompasses a person forming a judgment.  The additional elements of inputting the user preference, transmitting the keyword query, and receiving a match are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.

In claims 3, 10, and 17, the “performing a sentiment analysis” and “determining a respective value” limitations each under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” entails a person reading a document and forming a judgment as to the sentiment expressed therein, and determining a value entails a person reducing the judgment to a number.

In claims 4, 11, and 18, the “output a probability” limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “outputting” entails a person performing a calculation of a probability.  The additional element of the machine-learning model is recited at a high level of generality such that its recitation amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea, and cannot provide an inventive concept.

In claims 5, 12, and 19, the “removing” limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “removing” entails a person crossing out an entry using pen and paper.  The additional element of the machine-learning model is recited at a high level of generality such that its recitation amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea, and cannot provide an inventive concept.

In claims 6, 13, and 20, the “manual review” limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “reviewing” entails a person forming a judgment.  The additional element of a graphical interface is recited at a high level of generality such that its recitation amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea, and cannot provide an inventive concept.

In claims 7, 14, and 21, the “determining” and “selecting” limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” entails a person forming a judgment, and “selecting” entails a person marking down which documents satisfy the judgment.  The additional element of receiving the weights from a user is recited at a high level of generality such that its recitation amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea, and cannot provide an inventive concept.

Allowable Subject Matter
Claims 1-21 would be allowable upon the recitation of patentable subject matter under section 101.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach removing duplicate content from a set of reduced content that has been generated by removing content containing query keywords that has an insufficient match between query keywords and core content identified by a classification machine-learning model.
Although a machine-learning model to identify core content is known in the art, e.g., Weald et al., US 2015/0154660 A1, ¶ 0084, removing content having an insufficient match between identified core content and query keywords is not taught.  
Furthermore, Tsai teaches away from removing duplicates from a reduced set of content as claimed.  In Tsai, search results are determined, and then search results are ordered by how well core content within the search results matches keywords.  In the prior mapping, that a search result would appear on a second page of results is “removing” it from a first page of results.  However, as claimed, the removal step comes during a determining search results step and prior to ordering, such that it would not make sense to remove duplicates after having sorted the search results as in Tsai.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159